Case 1:20-mc-00199-JGK-OTW Document 3-60 Filed 04/24/20 Page 1 of 4




           Exhibit HHH
4/22/2020                                 The BelnordDocument
                    Case 1:20-mc-00199-JGK-OTW       on Upper West Side
                                                                   3-60 GetsFiled
                                                                            a New Owner - WSJ Page 2 of 4
                                                                                  04/24/20



 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.

 https://www.wsj.com/articles/the-belnord-on-upper-west-side-gets-a-new-owner-1426210467


        REAL ESTATE

        The Belnord on Upper West Side Gets a New
        Owner
        Major New York developer buys century-old apartment complex




        The Belnord at 225 W 86th St.
        PHOTO: DBOX


        By Josh Barbanel
        March 12, 2015 9�34 pm ET

        The Belnord, a graceful, century-old apartment complex on the Upper West Side, has been
        through its ups and downs over the years, including two brushes with foreclosure and a
        landlord-tenant ﬁght that lasted for several decades.

        Now it’s beginning a new chapter. In a sign of a surging residential market, the residential
        portion of the building sold on Thursday for about $575 million to HFZ Capital Group, a major
        New York developer that is in the midst of two other condominium conversions of prewar
        buildings on the West Side.

        The price, after extensive restoration work by the seller, Extell Development Co., works out to
        more than $1,000 a square foot, or $2.64 million, for each of the 218 apartments, many of them


https://www.wsj.com/articles/the-belnord-on-upper-west-side-gets-a-new-owner-1426210467                                                                        1/3
4/22/2020                                The BelnordDocument
                Case 1:20-mc-00199-JGK-OTW          on Upper West Side
                                                                  3-60 GetsFiled
                                                                           a New Owner - WSJ Page 3 of 4
                                                                                 04/24/20
        large, gracious spaces with original moldings, parquet ﬂoors and ﬁreplaces overlooking a large
        central court yard.

        Ziel Feldman, chairman of HFZ Capital, declined to discuss his plans for the building, citing
        state condominium rules. But he said condo units in older buildings on the Upper West Side can
        command a 25% premium over other buildings, even without park or river views.

        “There are those people who only want to live in a glass tower,” he said. “Others only want to
        live in prewar buildings.”

        A limestone-and-brick Italian Renaissance structure, the Belnord ﬁlls an entire square block on
        the east side of Broadway between West 86th and West 87th Streets, with a large central court
        yard. The expansive apartments were designed so that bedrooms face the quiet interior yard,
        while public rooms face the street

        When it opened in 1909, it was described as the largest apartment building in the country. The
        city’s landmarks-preservation commission has called it one of several projects at the time that
        set “a rarely surpassed standard for multiple dwellings” in New York.

        But in the 1930s, the Belnord was foreclosed on by lenders. Later, tenants and a landlord went to
        war, prompting decades of lawsuits and housing complaints, as well as a 16-year rent strike by
        half the tenants.



        The dispute was settled only when the longtime owner sold the building in 1994 for $15 million
        to a group of investors that included Mr. Feldman; Gary Barnett, president of Extell
        Development Co.; and Kevin Maloney, a principal at Property Markets Group.

        Mr. Feldman said the group made peace with the tenants and began restoring long-neglected
        building systems and ﬁxing apartments. Mr. Barnett eventually bought out his partners.

        At the height of the previous real-estate boom, Extell borrowed $375 million in a mortgage that
        was securitized, and planned to convert the 218 apartments to market rents. At the time the
        building was valued at $774 million, improvements included.

        But in 2011, the Belnord fell behind on its payments. Extell told lenders that it had renovated
        many apartments but that a Court of Appeals ruling that landlords could not raise rents on
        buildings with a J-51 tax abatement had kept rents low, according to Trepp LLC, a provider of
        information on securitized mortgages. By 2012 the appraised value had fallen to $283 million.

        Extell negotiated a reduced interest rate with lenders and a two-year forbearance agreement
        that was nearing expiration when Thursday’s sale closed. It retains control of ﬁve retail stores
        that were valued at $99 million, according to a 2013 broker estimate.

https://www.wsj.com/articles/the-belnord-on-upper-west-side-gets-a-new-owner-1426210467                    2/3
4/22/2020      Case 1:20-mc-00199-JGK-OTWThe BelnordDocument
                                                    on Upper West Side
                                                                  3-60 GetsFiled
                                                                           a New Owner - WSJ Page 4 of 4
                                                                                 04/24/20
        “For the last 20 years, the Belnord has been a labor of love,” Mr. Barnett said. “I am pleased to
        say we have transformed the Belnord into the magniﬁcent landmark state that it deserves while
        maintaining excellent relations with the longtime Belnord tenants.”

        Mr. Feldman said he is continuing the work done by Extell to restore the building. In January,
        HFZ put the Chatsworth, a landmark 1904 Beaux-Arts style building on 72nd Street near
        Riverside Drive, on the market. A second restored building, the Astor on Broadway between
        West 75th and West 76th Street, is due to go on the market this spring.

        Write to Josh Barbanel at josh.barbanel@wsj.com




 Copyright © 2020 Dow Jones & Company, Inc. All Rights Reserved

 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.




https://www.wsj.com/articles/the-belnord-on-upper-west-side-gets-a-new-owner-1426210467                                                                        3/3
